STATE OF WEST VIRGINIA FILED
SUPREME COURT OF APPEALS
February 19, 2021

EDYTHE NASH GAISER, CLERK
. SUPREME COURT OF APPEALS
Martez Griffin, OF WEST VIRGINIA

Petitioner Below, Petitioner
vs.) No. 19-0688 (Kanawha County 17-P-406)

Charles Williams, Superintendent,
Huttonsville Correctional Center
Respondent Below, Respondent

MEMORANDUM DECISION

Petitioner Martez Griffin, by counsel Charles R. Hamilton, appeals the Circuit Court of
Kanawha County’s July 2, 2019, order denying his amended petition for a post-conviction writ of
habeas corpus. Respondent State of West Virginia, by counsel Andrea Nease Proper, filed a
response in support of the circuit court’s order.

This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the order of the circuit court is appropriate under Rule 21 of
the Rules of Appellate Procedure.

In September of 2015, petitioner devised a plan with three associates to rob the victim,
Bryson Ward. Video surveillance showed petitioner, along with an associate, entering the victim’s
apartment on September 22, 2015. A witness described that, upon entering the apartment,
petitioner hit the victim with a large rock, causing the victim to bleed. Ultimately, petitioner
demanded, and the victim surrendered, approximately nine bundles of heroin and $11,000.00 in
cash to petitioner. While the victim was not killed by petitioner’s hand, in an attempt to escape the
apartment during the robbery, the victim fell out of a ninth-floor window to his death. Upon receipt
of the victim’s bounty, petitioner fled the scene and traveled to Arkansas. Text messages from
petitioner’s associates linked petitioner to the crime. Further, two of petitioner’s associates made
statements implicating petitioner in the robbery and beating of the victim.

Petitioner was arrested in Arkansas and charged with first-degree murder. Ultimately,
petitioner was returned to West Virginia and Attorney Clinton Smith was appointed as petitioner’s
counsel. On April 26, 2016, Attorney Smith filed numerous motions on petitioner’s behalf,
including motions for discovery and suppression of certain evidence. At a May 6, 2016, plea
hearing, petitioner accepted a binding plea agreement, pled guilty to first-degree robbery, and

1
acknowledged that, in return, he would receive a sixty-year sentence. During the plea hearing,
petitioner acknowledged that his counsel went over all of the State’s evidence with him and
discussed possible defenses that could be asserted. Additionally, petitioner acknowledged that he
understood his constitutional rights and that his counsel had discussed with him the specific rights
waived by his guilty plea. Petitioner also agreed that his counsel completed “an adequate and
proper investigation of this case” and that counsel did everything asked of him by petitioner.
Petitioner further stated that he was “completely satisfied” with the representation he received
from counsel. During the plea colloquy petitioner admitted to striking the victim, threatening the
victim, and leaving with the victim’s drugs and money.

Thereafter, on May 6, 2016, before the actual imposition of his sentence, petitioner filed,
pro se, a motion for reconsideration of sentence arguing that his sentence was too harsh, that others
similarly situated got an alternative sentence, ! and that he was under the influence of drugs during
the crime. On May 27, 2016, petitioner was sentenced to sixty years in prison. Petitioner was
appointed appellate counsel who, on June 21, 2016, filed a direct appeal on petitioner’s behalf,
arguing that petitioner’s sentence was excessive and that his trial counsel was ineffective.
Petitioner’s sentence was affirmed by this Court in a memorandum decision issued on June 9,
2017. State v. Griffin, No. 16-0594, 2017 WL 2492799 (W. Va. June 9, 2017) (memorandum
decision).

On October 31, 2017, petitioner filed, pro se, a petition for writ of habeas corpus alleging
ineffective assistance of trial counsel. Petitioner argued that his trial counsel failed to investigate
petitioner’s claim of innocence and coerced petitioner into pleading guilty. Further, petitioner
argued that his trial counsel: failed to meet with him or discuss any indictment defects with him;
failed to disclose the plea agreements of petitioner’s co-defendants; failed to hire a private
investigator; told petitioner he could not rescind his plea; and failed to interview witnesses.
Petitioner further argued that his appellate counsel was ineffective in failing to file a motion for
reduction of sentence.

The circuit court appointed petitioner habeas counsel who filed an amended petition for
writ of habeas corpus on petitioner’s behalf. In this amended petition, petitioner argued involuntary
guilty plea, ineffective assistance of counsel, defects in the indictment, and a more severe sentence
than expected. Respondent filed an extensive response in opposition to petitioner’s amended
petition.

An omnibus hearing was held in the circuit court on March 21, 2019, at which petitioner
and his trial counsel testified. During this hearing, petitioner was critical of his trial counsel’s
failure to view surveillance videos of the crime scene. While trial counsel admitted that he did not
view the surveillance video of the crime scene, he did view the video of petitioner’s confession.
Petitioner argued that the surveillance video, which undisputedly shows petitioner entering the
residence of the victim, was exculpatory as to the murder charge against petitioner. Petitioner’s

 

‘It is undisputed that petitioner’s co-defendants received lesser sentences. However, it was
established that petitioner was the “mastermind” of the robbery scheme; that petitioner inflicted
physical harm upon the victim; and that petitioner “actually took part in the robbery, unlike two of
the other defendants.”
trial counsel acknowledged that he recommended that petitioner accept the plea deal on the robbery
charge alone, as opposed to the plea deal offered for the murder charge alone, as the determinate
sentence associated with the robbery charge was better for petitioner. Trial counsel was concerned
that if petitioner were to go to trial on both charges, he would “likely be facing a felony murder
charge due to the death of the victim herein.” By accepting the robbery plea deal, petitioner was
removed from the jeopardy of receiving a life sentence without mercy.

By order entered on July 2, 2019, the circuit court denied petitioner’s amended petition for
writ of habeas corpus. Specifically, the circuit court found that petitioner’s claims were “utterly
belied by the careful taking of the original plea” and that “[t]he evidence of record demonstrates
that no error of a constitutional dimension occurred in the underlying proceeding in which
[p]etitioner entered into a knowing, voluntary, and intelligent guilty plea represented by effective
counsel.” It is from the circuit court’s July 2, 2019 order that petitioner now appeals.

“Tn reviewing challenges to the findings and conclusions of the circuit court
in a habeas corpus action, we apply a three-prong standard of review. We review
the final order and the ultimate disposition under an abuse of discretion standard;
the underlying factual findings under a clearly erroneous standard; and questions

of law are subject to a de novo review.” Syllabus point 1, Mathena v. Haines, 219
W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex. rel. Franklin v. McBride, 226 W. Va. 375, 701 S.E.2d 97 (2009).

On appeal, petitioner asserts a single assignment of error arguing that the circuit court erred
in finding that petitioner’s trial counsel was not ineffective. Our review of the record supports the
circuit court's decision to deny petitioner's amended petition for writ of habeas corpus. Petitioner's
arguments herein were thoroughly addressed by the circuit court in its forty-page order denying
petitioner habeas relief. That order includes detailed and well-reasoned findings and conclusions
as to the assignment of error now raised by petitioner on appeal. Because we find no clear error or
abuse of discretion in the circuit court’s order or the record before us, we hereby adopt and
incorporate the circuit court’s findings and conclusions as they relate to petitioner’s assignment of
error raised on appeal and direct the Clerk to attach a copy of the circuit court's July 2, 2019, “Final
Order With Findings of Fact and Conclusions of Law” to this memorandum decision.

For the foregoing reasons, we affirm the circuit court’s July 2, 2019, denial of petitioner’s
amended petition for writ of habeas corpus.

Affirmed.

ISSUED: February 19, 2021
CONCURRED IN BY:
Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead

Justice John A. Hutchison
NOT PARTICIPATING:

Justice William R. Wooton
[J-O6XS

 

a,
ra OF
eee G
IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA7*
OF a
L ee, i
STATE OF WEST VIRGINIA ex rel. %
MARTEZ A. GRIFFIN,
Petitioner,
y. Civil Action No. 17-P-406
Judge Louis H. Bloom

DONNIE AMES, SUPERINTENDENT,
MOUNT OLIVE CORRECTIONAL COMPLEX, !

Respondent.
FINAL ORDER WITH FINDINGS OF FACT AND CONCLUSIONS OF LAW

Pending before the Court is an Amended Petition for Writ of Habeas Corpus filed on
September 5, 2018, by the Petitioner, Martez Griffin, by counsel, Elizabeth G. Kavitz. Following
a review of the underlying criminal file; the Losh list; the Petition and memorandum of law filed
by Petitioner; the response to the petition filed by the Respondent Warden; the transcripts of the
plea hearing and sentencing hearing; the testimony at the omnibus evidentiary hearing: and the
pertinent law, the Court makes the following findings of fact, conclusions of law with discussion,
and final order. The Court FINDS that Petitioner has not met his burden as to any evidentiary
ground and thus ORDERS that the Petition be DENIED.

FINDINGS OF FACT

1. Petitioner and his then co-defendants were indicted by the January 2016 term of the

Kanawha County Grand Jury.”

 

' This action was initially filed against “Ralph Terry, Warden, Mount Olive Correctional Center.” However,
effective July 1, 2018, the positions formerly designated as “wardens” are now designated “superintendents”
pursuant to W. Va. Code § 15A-5-3. Further, Donnie Ames is now Superintendent of Mount Olive Correctional
Complex and has replaced Ralph Terry as Respondent pursuant to Rule 41(c) of the Rules of Appellate Procedure.

2 Indictment 16-F-150.
]

Wrenn anh aoa pvnes A sapdvane ane
2. The grand jury charged Petitioner, Brian Parks, Tyler F errebee, and Lisa Ferrebee with
the offense of first-degree robbery by means of striking and beating Bryson Ward, and the offense
of first-degree murder of Mr. Ward. The offense happened in September 2015,

3. Bryson Ward (“the victim”) died after being assaulted in an apartment and falling nine
stories from a window through which he climbed. Following his death, he tested positive for
marijuana but negative for other drugs or alcohol. He also had multiple blunt force injuries.?

4. Charleston Police responded to a report of a disturbance on September 23, 2015. The
tenant of Apartment 8 12 Renaissance Circle reported the disturbance above her, on the ninth floor‘

5. After entering the 9 floor apartment, police saw a puddle of blood in the kitchen, a hole
in the wall, and bloody hand prints along the hallway. That apartment was rented by Lisa Ferrebee.5

6. The victim was found lying on the ground outside the building. The tenant in apartment
812 said she heard loud noises that sounded like fighting from upstairs, but they stopped. However,
she then heard knocking on her 8" floor window. She saw a man dangling from the building,
yelling at her to let him in. Before she could pull him through the window, the victim fell.$

7. Petitioner and Lisa Ferrebee fled and were apprehended in Arkansas after the victim
died.’

8. Petitioner was seen on surveillance video outside Apartment 912 immediately before the
crime. Lisa Ferrebee lived in that apartment. A witness reported to the police that during the day
of September 22, 2015, Petitioner was angry with the victim. Tyler Ferrebee told the police that

Petitioner and his co-defendant Brian Parks hatched a plan to rob the victim and cut off his “dick.”8

 

3 Autopsy Report, provided in discovery.

“CPD Incident Report, provided in Discovery, 16-F-150.
4 Id.

6 Id

7 Id

8 Id
Tyler Ferrebee agreed to be the driver. Petitioner and Parks went to the apartment. When they
came back, Petitioner stated they had beaten the victim. There was a text Message on Ferrebee’s
phone to Petitioner's phone at 11:39 p.m. on September 22 stating “if you don’t do it now [sic] im
gonna come up and f*** you up and b up I got the car running ready to roll with this s***,9

9. Additional text messages on Tyler Ferrebee’s phone between him and Lisa Ferrebee
from 11:00p.m. through 11:45 p.m. indicated that Ms. Ferrebee was aware of the crime and that
Petitioner was participating in the offense during those times.!

10. Ms. Ferrebee told police in Arkansas that she was aware the victim would be beaten
and tied up with duct tape and robbed. She was with Petitioner when he purchased duct tape. The
purchase of the duct tape was confirmed by store surveillance video .!!

11. Lisa Ferrebee text messaged her son, Tyler Ferrebee, asking if “they” had taken the
tape and gloves, she also indicated that she was aware that it would take a “few” to tie him up. A
receipt for duct tape and gloves was found in the car Lisa Ferrebee was driving in Arkansas when
she and Petitioner were arrested. !

12. The police investigation revealed that Petitioner and Lisa Ferrebee were living together
and dating. Lisa Ferrebee had made complaints and accusations about the victim, and Petitioner,
before the crime, was “ranting” and making threatening statements about the victim, 3

13. Video surveillance from the apartment complex showed Petitioner, co-defendant Parks,

and co-defendant Tyler Ferrebee going to and from apartment 912 during and after the crime.

 

9 Id. (edited).
10 Ta.
11 Id

12 Id
9 Id. (See Affidavit for Search Warrant).
14. Tyler Ferrebee told police that he, Petitioner, and Parks planned to rob and beat the
victim. They took approximately 9 bindles of heroin and $11,000 from the victim. After the
robbery, Tyler Ferrebee drove Petitioner and Lisa Ferrebee to a hotel, and those two vanished.!4

15, Lisa Ferrebee and Petitioner were arrested in Arkansas, while Parks voluntarily turned
himself in to Charleston police. '5

16. Interviews with the participants revealed that Petitioner had used a large marble rock
to beat the victim in the head. Petitioner told police that he hit the victim numerous times with a
marble-like rock to knock him out.'6

17. Detective Cooper was involved in the investigation into the victim’s death.!7 Police
were dispatched to check on the disturbance at 912 Renaissance Circle. The door knob to that
apartment was broken and no one answered the door. As the officers were leaving, they were told
someone had been hanging from the building and had just fallen. The victim was found at the
bottom of the building, lying face down,

18. Ms. Levine, the tenant in apartment 8 12, told police she heard the disturbance and then
heard a tapping on her eighth story window. She saw feet hanging, kicking her window. Ms. Levine
cut her screen and tried to pull the victim in by his legs, but he was too heavy and fell. !9

19, When the police went into apartment 912, they saw holes in the drywall, a bloody fork,
pools of blood, and blood smears.”° A friend of Lisa F errebee’s told the police that Ms, F etrebee

had stated the victim tried to assault her on two occasions and succeeded on one.2!

 

15 I¢.
16 id
" Grand Jury Transcript, Mar. 31, 2016, at 5,
13 id
19 Id at 7.
20 Id at 8.
,2l id. at 9,
20. That witness told police that Ms. Ferrebee and Petitioner were boyfriend and
girlfriend.”* The witness stated that she (the witness) was in a vehicle when Ms. Ferrebee and
Petitioner were discussing the assaults upon Ms. Ferrebee by the victim. Petitioner Stated about
the victim “That mother***** ain’t s#*#,23

21, Surveillance video of the hallway outside apartment 912 showed Petitioner wearing a
large watch and entering the apartment, then Parks entering minutes later. Some time passed,
then a large white male entered the hallway. This was Tyler Ferrebee. Ferrebee could not open the
door, so he left. Shortly thereafter, Parks and Petitioner left the apartment running down the
hallway. Petitioner did not have the watch on, and a broken watch was found in the bedroom where
the victim fell from the window 25

22. Each of the co-defendants, including Petitioner, gave statements to the police.26 Ms.
Ferrebee told the police in Arkansas that the victim had forced himself upon her. She told police
that she told her boyfriend, Petitioner, about the assaults, and he became very angry. Petitioner,
Tyler Ferrebee, Lisa Ferrebee, and Brian Parks came up with the plan to rob the victim, Lisa
Ferrebee told police that they bought gloves and duct tape at Family Dollar. The plan was to duct

tape the victim so notification to police would be delayed.?7

23. Brian Parks told police that Tyler Ferrebee told him the victim had raped his mother,
Lisa Ferrebee.”* Parks was to be at the robbery to back up Petitioner in case the victim got the
better of Petitioner. Petitioner went into the apartment first, Parks went up later. The two were

there for forty minutes or so, with nothing happening. Petitioner and the victim started fighting.

 

2 Id at 10.

73 Jd at 10-11 (edited).
4 Id at 11-12.

3 fd at 12-13.

% J@ at 13.

27 fd at 14-16.

28 Yd at 17.
The victim stated he did not want to fight. Petitioner was armed with a ball made from marble or
stone, somewhat larger than a softball.° Petitioner told the victim to give Petitioner everything or
he (the victim) would be beaten. The victim said he had give him everything. Nonetheless,
Petitioner proceeded to beat the victim with the stone.2° Petitioner hit him several times in the
head; Parks hit the victim at least twice. Parks and Petitioner took $11,000 in cash, heroin, and the

victim’s cell phones.3!

24. Tyler Ferrebee told the police he was the driver. He went upstairs because he thought
the robbery was taking too long.>2

25. Petitioner told the police in Arkansas that the four of them planned the robbery but
were also angry that the victim had assaulted Ms. Ferrebee. Petitioner admitted to hitting the victim
in the head with the large marble ball? The State made it clear to the grand jury that the
presentment was under the felony murder rule, which provides that if someone dies during the
course of a felony, the individuals who commit the felony are responsible for the death of that
person.** All four were acting in concert and planned the robbery,35

26. Ultimately, Petitioner reached a plea agreement with the State. The agreement
provided, in pertinent part, that Petitioner would plead guilty to first degree robbery as contained
in Count | of the indictment; Count 2, murder, would be dismissed. The plea was intended to be

binding under Rule 11(e)(1)(c) of the West Virginia Rules of Criminal Procedure with the

 

29 Id at 18.
397d at 19.
3172 at 20.
32 Id. at 22.
33 fd at 23.
4 Jd at 26.
33 Jd at 26-27.
_—

appropriate disposition being sixty (60) years in prison. If the Court did not sentence Petitioner to
sixty years, the parties would be restored to their original positions and would proceed to trial.36

27. Before entering his oral plea of guilty, Petitioner and his lawyer both completed written
documents. Among the documents was a written plea of guilty in which Petitioner acknowledged
the rights he had attendant to a trial and was waiving by pleading guilty. He also acknowledged
that he was waiving all pre-trial defects regarding his arrest, the gathering of evidence, statements,
and any non-jurisdictional defects.37

28. He acknowledged that he would be sentenced to sixty years, and that if the Court gave
a sentence other than sixty years, he could withdraw his plea.3®

29, Petitioner completed a rights waived by plea of guilty form. Again, he acknowledged
that he understood that he had and was waiving any number of rights including: the right to plead
not guilty or stand mute; the right to a jury trial with a jury consisting of twelve impartial citizens;
the right to have input in jury selection; the right to a public trial; the right to remain silent or to
testify; the right to compel witnesses to appear and to present evidence; the right to cross-examine
witnesses; the right to counsel at trial and appeal; the right to appeal trial errors: the right to proof
beyond a reasonable doubt; the right to a unanimous jury verdict; the right to move to suppress
illegally obtained evidence and statements; and the acknowledgement that he would be convicted
without further proceedings.*9

30. Petitioner and his attomey completed the Defendant’s statement in support of guilty
plea. Petitioner stated he was 24 years of age and had completed 11 years of education. He

understood he could consult with a lawyer before pleading guilty or other proceedings. Petitioner

 

35 Plea Letter.

37 Written Plea of Guilty, p. 2.
38 7d at 3.

3° Waiver Form.
stated that he was aware of the elements of robbery, those being that he took money and drugs
from the victim by means of force and violence.”®

31. Petitioner understood the minimum sentence for first degree robbery was ten years and
that there was no maximum sentence. He stated he had never been treated for mental illness, nor
had he ever been addicted to drugs; he was not under the influence when he filled out the form.*!

32. Petitioner had discussed with his lawyer every fact and circumstance of the case and
had told him everything. Petitioner acknowledged that the decision to plead guilty was his and his
alone, no matter what his lawyer had said, and that he bore full responsibility for that decision. He
had signed the plea agreement freely and voluntarily, and the plea agreement was accurate.
Petitioner was promised nothing outside the plea agreement in exchange for the plea.”

33. On the Defendant’s statement, Petitioner again acknowledged that he understood his
constitutional rights regarding the proceeding and that he was waiving those rights. Petitioner was

satisfied with his attorney and wanted to plead guilty.”

34, Petitioner was pleading guilty of his own free will because he believed himself to be
guilty.“

35. His lawyer also completed a statement in support of the guilty plea. Counsel had been
appointed and had ample time to prepare any possible defense. Counsel had met with his client
and discussed all possible defenses. Every element of the charge had been explained to the client.*5

36. Counsel had explained the constitutional rights surrendered by a guilty plea, and further

explained the consequences of the guilty plea. Counsel believed Petitioner understood the crime

 

© Defendant's Statement.
4l Ia.

42 Td.

3 la.

“4 Td.

8 Attorney's Statement
to which he was pleading guilty. Counsel, Clinton Smith, had investigated the case and believed
there to be sufficient admissible evidence available to the State to support a guilty verdict, Mr.
Smith had discussed the State’s discovery with his client.“

37, At the plea hearing, Counsel placed the terms of the plea agreement on the record.”
Petitioner was pleading guilty to first degree robbery as contained in Count 1; the murder count,
Count 2, would be dismissed. The parties agreed that this was a binding plea under the Rules and
that a determinate term of sixty years was the appropriate disposition. Both Counsel and Petitioner
had signed the plea letter.*®

38. Co-defendant Parks was pleading guilty at the same time; however, his agreement

provided for a determinate term of fifty years.”

39. In response to the Court’s inquiry, Counsel noted that Petitioner was 24 years old and
had been in Charleston since 2012. He had a misdemeanor conviction for Possession, but no felony
convictions."

40. The Assistant Prosecutor explained that the State believed the pleas were appropriate
because two other co-defendants had already pleaded.5! The State made different
recommendations in the plea offers because the State believed the four co-defendants had varying
degrees of culpability. The State noted that Ms. Ferrebee was involved in preparing the robbery

but did not go to the apartment. Tyler Ferrebee was the driver, while Parks and Petitioner went

into the apartment and committed the robbery.

 

Id.

47 Plea hearing, May 6, 2016, at 3.
48 Id. at 3-4,

49 Id at 4,

50 Id at 5.

51 Id at 7.

52 Id. at 7-8.
41. Counsel for Petitioner stated that the issue of felony murder would be hotly contested
at trial.*’ However, counsel believed there “is certainly sufficient evidence to, to—for [Petitioner]
to be convicted of the aggravated robbery.” Because of that evidence and the risk of going to
trial on felony murder, the plea was in Petitioner’s best interest because it limited his prison
exposure. Dismissal of the murder count meant Petitioner could not be sentenced to life without
the possibility of parole. The binding plea agreement with a sixty-year sentence further limited
Petitioner’s exposure because a robbery conviction does not carry a maximum sentence; Petitioner
thus could have been sentenced to more than sixty years.°> Counsel believed the sentence
accurately reflected Petitioner’s culpability and the seriousness of the crime.*

42. Counsel for the co-defendant noted that the State had a very clear-cut case as to the
robbery. All four defendants made statements to the police that were consistent with one another.57

43. Petitioner was placed under oath.*® Only after being sworn did he complete the above-
referenced paperwork.” Petitioner was asked whether the representations made by his lawyer
regarding the terms and conditions of the plea were accurate. He stated they were. Petitioner
understood the minimum sentence for robbery was ten years. Petitioner understood he was entering
a binding plea and that he would receive a sentence of sixty years,“°

44. Petitioner’s attorney had told him he was prepared to try the case if that is what
Petitioner wanted. His attorney had gone over the State’s evidence with him and discussed any

possible defenses. Petitioner agreed that his attomey had made an adequate and proper

 

533 Id at 8.

4 id at 9.

53 Td. at 9-10.
56 Td. at 10.
57 Jed. at 11.
3 id at 13.
5 Id at 14.
50 Id at 15.

10
investigation of the case, His attorney had done everything Petitioner asked or believed needed
done in order to make a recommendation to plead guilty or go to trial.*! Petitioner was completely
satisfied with the representation he had received. He again stated that his attorney had gone over
the State’s evidence with him, talked about defenses, and prepared for trial.

45. Counsel had gone over Petitioner’s constitutional rights and had discussed not only the
rights waived by the guilty plea form but also the rights contained in the written plea of guilty.
Petitioner had no questions about his rights; he understood that the indictment was only a charging
document and was not evidence of guilt.

46. Petitioner understood that if he went to trial the Jury would be instructed that Petitioner
could not be convicted unless the State proved every element of the offense beyond a reasonable
doubt. Petitioner understood that the penalty for robbery was the same whether he pleaded guilty
or was convicted by jury verdict. Petitioner agreed and understood there were Strategic advantages,
as proffered by his attorney, for entering the plea: the dismissal of the murder charge with its
accompanying life sentence and a limitation of penalty on the robbery.

47. Petitioner agreed that Counsel had negotiated the plea with his consent and that he was
satisfied with the plea, including the sentence of sixty years.© Petitioner stated he was 24 years of
age and had one eight-month-old child. He had dropped out of school in the middle of twelfth
grade. He understood and could read and write English. He had never been treated or hospitalized
for mental illness or a drug or alcohol addiction.6’ He was not under the influence of drugs or

alcohol at the time he pleaded. Counsel stated that during the time he had represented Petitioner,

 

© Id at 16.

82 Id at 17.

6 Fd at 18.

4 Id

65 fd at 19,

56 Id at 18-19.
6? Td at 20.

1]
Petitioner had been oriented as to time and place and had normal recollection of past events.®8
Counsel believed his client was competent to plead.

48. Petitioner understood he was not required to plead guilty.”° Before the Court reviewed
the paperwork and some of the listed rights, the Judge stated “as I said before, if you have questions
about anything in this paperwork that I don’t go over with you, please ask me,’??!

49. Petitioner understood that by pleading guilty he was giving up his right to have a fair
and impartial panel of twelve decide his guilt and that he and his attomeys would be involved in
the selection of those jurors. He understood he was not required to prove anything at trial and the
burden was on the State to prove every element beyond a reasonable doubt.”

50. Petitioner understood he could not be compelled to testify and that if he exercised his
right to remain silent, the jury would be advised that it could draw no adverse inference from his
silence or speculate about the reason for his silence.” Petitioner acknowledged that by pleading
guilty he was giving up his right against self-incrimination and was admitting guilt.”4 He
understood he had the right to confront and cross-examine his accusers and had the right to
subpoena witnesses to testify on his behalf. Petitioner understood he could testify in his own
defense if he so chose.”* Petitioner understood that his lawyer had the ability to move to suppress
illegally obtained evidence and that Petitioner would have the right to appeal the Court’s rulings,’

Petitioner acknowledged that by pleading guilty he was waiving all pre-trial defects with regard to

 

$8 7d at 20-21.
59 7d at 21.

® Id. at 23.

Wa Id

72 Id

3 Td. at 23-24.
™ fd. at 24.

3 Id at 24-25.
8 fd at 25,

12
his arrest, the gathering of evidence, and any statements. Petitioner understood that making any
false statement during the plea proceeding could result in false swearing or perjury charges,”

51. Petitioner again agreed that his lawyer had told him he would represent Petitioner at
trial. Petitioner had not discussed his decision to plead guilty with anyone but believed he could
make that decision on his own.”8

52. No one had made any promises of leniency or any other promise beyond the plea
agreement to induce Petitioner to plead guilty against his free will. No one had threatened,
intimidated, or coerced Petitioner to induce a plea against his free will. Petitioner was indeed
pleading guilty of his own free will.”?

53. Petitioner knew that a guilty plea was a conviction just as much as a jury conviction,
He had no questions about his plea agreement, constitutional rights, or the consequences of the

plea, including the penalty to be imposed.®?

54. Petitioner laid the factual basis for the plea. He stated the crime happened at Vista View

City Park in Charleston, Kanawha County.

DEFENDANT PETITIONER: I went up to the house, smoked with the
victim. I struck the victim multiple times in the bedroom, threatened the victim and
beat the victim up, received the goods and I proceeded to leave.

THE COURT: Received drugs and money; is that correct?

DEFENDANT PETITIONER: Yes, Your Honor.
Jd. at 29. After the factual basis, counsel confirmed he had told Petitioner he would represent him

at trial.®! Petitioner again stated he was completely satisfied with the representation he received.

Petitioner knew his activity was against the law. Petitioner told the Judge he had understood all of

 

"1 Id at 26.
Rid

% Td at 27.
80 7g at 28.
81 Fd. at 30.

13
the questions and had answered them truthfully. Petitioner acknowledged that his guilty plea was
done freely and voluntarily.®

55. A disposition hearing was held on May 26, 2016. At disposition, Petitioner apologized
for the death of the victim. He also apologized to his daughter.®? Petitioner was sentenced to the
agreed-upon sixty years.™4

56. Despite the plea being binding, Petitioner filed a motion to reconsider or reduce his
sentence. That motion was denied as untimely. Moreover, the Court found no persuasive reason to
amend Petitioner’s sentence.*

57. Petitioner filed a direct appeal. On appeal, Petitioner challenged his sentence and also
raised the issue of ineffective assistance of counsel. By memorandum decision dated June 9, 2017,
the Supreme Court of Appeals of West Virginia affirmed Petitioner’s conviction and sentence,*

58. The Supreme Court’s decision noted the fact that Petitioner and his co-defendants
forcibly broke into an apartment and robbed the victim of money and heroin. Petitioner struck the
victim in the head. After the robbery, the victim attempted to climb out a window and fell to his
death.®” The decision further noted that at the plea hearing Petitioner understood he was being
sentenced to the agreed-upon term of incarceration, that he was waiving certain constitutional
rights, and that he was entering into a voluntary plea agreement.**

59, Although Petitioner noted dissatisfaction with his sentence, the Court affirmed it. The
Court undertook a proportionality analysis. The Court asked whether the sentence shocked the

conscience of court and society. If found to be “shocking,” a sentence is analyzed to determine

 

8 Id at 31.

® Sentencing Transcript, May 26, 2016, at 3

Id. at 4.

® Motion and Order, 16-F-150.

* State v. Griffin, 2017 WL 2492799, No. 16-0594 (June 9, 2017).
*7 Id. at *3.

88 Id. at *4,

14
whether it is disproportionate considering the nature of the offense, the legislative purpose behind
the punishment, and a comparison of the sentence with other jurisdictions and other offenses in
the same jurisdiction.®?

60. The Court determined that Petitioner’s sentence did not shock the conscience based
upon the circumstances of the offense and the fact that Petitioner agreed to the sentence, Moving
to the objective test, the Court noted that aggravated robbery involved a high potential for violence
and injury to the victim. The sentence for robbery gives recognition to the seriousness of the
offense while allowing for discretion to sentencing courts to consider aggravating and mitigating
factors. The Court noted that other jurisdictions permit similarly long prison sentences for first-
degree robbery. Moreover, proportionality challenges have been rejected in West Virginia even
where sentences imposed have exceeded the sixty-year sentence imposed upon Petitioner.?! The
Court declined to address the issue of ineffective assistance of counsel on direct appeal.

61. With the assistance of counsel, Petitioner has filed an Amended Petition for Writ of
Habeas Corpus which alleges the following grounds: involuntary guilty plea based upon
Petitioner’s lack of understanding of his constitutional rights; ineffective assistance of counsel in
failing to move the court to reconsider the sentence, failure to take an appeal; failure to
communicate adequately with Petitioner; failure to contest the defective indictment in that the
indictment fails to state a date certain for the offense of robbery; failure to obtain videos containing

potentially exculpatory evidence; a claim that the indictment fails to charge an offense; severer

sentence than expected; and excessive sentence.

 

*° Id. at **5-6 (internal citations omitted).
9 Td. at 6.
51 Id at 6-8.

13
62. An omnibus evidentiary hearing was held on March 21, 2019, at which Petitioner and
trial counsel each testified. Insofar as credibility determinations must be made, this Court FINDS
the testimony of trial counsel to be more credible than Petitioner in those areas where the testimony
conflicts. This is based, in part, upon the contradictions between Petitioner’s testimony at the plea
hearing and at the omnibus hearing when he had been sworn to tell the truth at both hearings. This
determination is also based, in part, upon the fact that Petitioner has a vested interest in the outcome
of this habeas proceeding while trial counsel does not.

63. Petitioner was sworn to tell the truth.°? Counsel and Petitioner, on the record, went over
every contention contained in the Losh list.*? The three issues raised were ineffective assistance of
counsel, defects in the indictment, and excessive sentence/severer sentence than expected.™*
Petitioner acknowledged he was not raising ineffective assistance of appellate counsel.?> The Court
FINDS that Petitioner understood that any issue (with very limited exception) not raised today
was waived for any future post-conviction proceeding in either state or federal court. Further, the
Court FINDS that such waiver was done freely and voluntarily.

64, Petitioner acknowledged that by raising the issue of ineffective assistance of counsel,
he was waiving the privilege of confidential communications between him and his trial attorney,
pursuant to the West Virginia Rules of Professional Conduct°*

65. Petitioner stated counsel met with him three times or fewer before he pleaded,*’ They

did speak on the phone; Petitioner did not estimate a number of times they spoke.?8

 

® Omnibus transcript, March 21, 2019 at 3.
3 Id at 5-13.

4 Id. at 15.

3 Id at 16.

% Id. at 19.

5? Id at 18.

% Id at 20.

16
66. Petitioner stated he had received the file material from his counsel but did not have
access to material on discs.”

67, Petitioner stated that no motion to reduce bond was made on his behalf! The Court
notes that Petitioner was charged with murder, a crime for which bail is discretionary and not
mandatory. Bail was not set on the murder charge. Petitioner proffered nothing during either trial

or this habeas proceeding which would have persuaded this Court to reduce bail on the robbery

charge or to grant bail on the murder charge.

68. A point of contention for Petitioner is that he did not know whether counsel ever viewed
video from the hallway of the apartment building where the crime occurred, which Petitioner
proffered exculpated him from murder,'°' The Court FINDS the issue of whether the video
exculpated him from murder is irrelevant to these proceedings. Petitioner pleaded guilty to
robbery, and habeas counsel testified, infra, that he believed there to be a valid defense to the
murder charge, and that if he had not personally viewed the video, he was aware of its contents.

69. Petitioner was asked “[d]o you think that evidence, that video, could have exculpated
you, could have shown that you were not guilty of the crime you took a plea fop7i02 Petitioner
stated, again, the video exculpated him of murder, The video did not exculpate him from the
robbery, and Petitioner did not claim that it did. In fact, as to the robbery, this Court FINDS the
video, as represented in these proceedings, inculpates Petitioner of robbery because it places him
at the scene of the crime.

70. Petitioner rejected a plea offer to plead to first degree murder, but accepted an offer to

plead to first degree robbery. He understood the statutory sentence for robbery was not less than

 

% Id at 21-22.

100 7d at 22.

101 Id at 23-24.

102 JZ at 23. (Emphasis added).

17
ten years and an indeterminate number of years upward.!°3 He was offered “sixty flat,” which
Petitioner knew, with good time, resulted in imprisonment of fifteen to thirty years, 1

71. Petitioner felt his sentence was excessive. Trial counsel did not file a motion to reduce
sentence. !°

72. Petitioner acknowledged that he told the police “[y]ou could say that 1 robbed this
man.”!°S Further, his co-defendants gave statements in which they confessed to the plan to rob the
victim. Petitioner acknowledged that, while under oath at his guilty plea, he laid the factual basis
for the plea and admitted beating the victim and taking his property.!°7

73, Petitioner acknowledged signing the waiver of rights and understanding them as they

were explained, '®

74. Petitioner understood he would receive a sixty-year sentence, and that is the sentence
he received.!

75. Petitioner professed not to remember whether the guilty plea paperwork asked if the
decision to plead guilty was his alone and that he bore full responsibility for it,"!9 He testified he
could still disagree with that statement even though he signed the plea paper indicating he

understood the decision to plead guilty was his responsibility alone!!!

76. He acknowledged that he did not tell the Court that his plea was involuntary,!!?

Petitioner remembered stating during the plea that his lawyer had told him he would try the case,

 

03 Td. at 26.

104 Ia.

105 Td at 27.

106 Td at 30.

107 Td. at 31.

108 fd at 31-32.
109 Id. at 32.

NO Id at 33.

11 Tg at 33-34.
12 Ig at 34.

18
and that his attorney stated he had discussed all of the State’s evidence and all possible defenses
with Petitioner.''? Petitioner agreed that he had stated his lawyer had made a proper investigation
of the case and that there were strategic reasons for the plea.'™

77, Petitioner acknowledged that his lawyer discussed defenses to the murder, but also

acknowledged that even if found guilty of only robbery, he could have received more than a

hundred years as a sentence.!!°

78. Petitioner’s trial counsel testified. Counsel did not remember a specific number of times
he met with Petitioner, but did not agree that it was fewer than three times as Petitioner
suggested. 116

79. Counsel did not respond to any mail sent by Petitioner from the jail because of his
belief that corrections officers read legal mail, even though they are not supposed to,!!7

80. Counsel did not believe written or telephonic communication at the jail to be secure,
and told Petitioner as much. Petitioner never asked Counsel why he did not tespond to letters,!"8

81. Counsel remembered clearly viewing the confession video and believed he saw the
surveillance video.!?9

82. Counsel discussed the surveillance video with co-counsel, and they determined that the
crucial part of the video was the time stamp at which Petitioner arrived and left. Counsel was

unsure about seeing the video, but agreed that it potentially exculpated Petitioner of murder, but

that it did not exculpate him from the robbery. !2°

 

i13 ld

M4 Id. at 35.
M3 TJ at 36.
16 Td at 38.
"7 tZ at 38.
He Id at 40.
N93 Iq at 41,
129 Id. at 42.

19
83. Counsel discussed with his client the defense to murder, which is that Petitioner had
left the scene before the victim exited the window. That is largely the sole import of the video as
well. Again, the video inculpates Petitioner as to robbery.

84. Counsel did not “encourage” his client to plead guilty. He advised him to accept the
plea when the plea became binding in nature.!2! Counsel discussed the risk of accepting a non-
binding plea with his client, particularly that the sentencing Court can pick any number larger than
ten. Petitioner understood that risk. !22

85. Counsel was prepared to go to trial if Petitioner did not plead guilty and discussed the
risks of trial, as well as the possibilities of either winning or losing at trial.!2

86. Counse] filed no post-plea motions. He did not believe there were grounds either to
reduce the sentence or to appeal. The plea went the way it was supposed to and Petitioner received
the agreed-upon sentence. !*4

87, Counsel testified at the omnibus hearing pursuant to a subpoena.

88. Counsel negotiated the plea to become binding because he wanted certainty for his
client as opposed to an open-ended sentence. Counsel was personally aware of individuals who

had received sentences greater than sixty years in Kanawha County cases.!25

89. The video surveillance only confirmed for Counsel what he already believed, and the
defense he had prepared. That is, Petitioner and his co-defendant left the apartment, then the

victim, on his own, crawled out the window and fell to his death. !26

 

121 7g at 43.
12 Td at 43-44,
123 Vd at 44.
124 Td at 45.
85 Id at 46-47.
126 Td. at 47.

20
90. The video in no way exculpated Petitioner from the robbery.'”” Petitioner simply had

no defense as to the robbery.

91. Counsel was prepared to try the case if Petitioner rejected the plea. Although the case
was significant, neither the facts nor the law were complex. !28

92, Counsel spent a sufficient amount of time with his client and a sufficient time reviewing
the evidence to make an informed recommendation to his client regarding whether or not to plead
guilty.!29

93. Counsel discussed with his client the strengths and weaknesses of the State’s case with

regard to both felony murder first-degree robbery.'3°

94. Counsel believed Petitioner’s plea to be voluntary, knowing, and intelligent. !3!

CONCLUSIONS OF LAW AND DISCUSSION

1. Jurisdiction and venue are properly in Kanawha County because Petitioner’s crimes and
conviction occurred in Kanawha County,

2. Petitioner has been convicted of a crime(s) and is currently incarcerated so he may pursue
relief by virtue of a petition for writ of habeas corpus.

3. In State ex rel, Tune, the West Virginia Supreme Court explained that “[tJhe sole issue

presented in a habeas corpus proceeding by a prisoner is whether he is restrained of his liberty by

due process of law,”!32

 

127 Td. at 48.
128 Td. at 49.
129 Td at 50.
130 Td. at 50.

131 Id
82 Syl. Pt. 1, State ex rel. Tune v. Thompson, 151 W. Va. 282, 151 S.E.2d 732 (1966).

21
4, A petition for writ of habeas corpus is advanced to review errors of constitutional
dimension; a habeas corpus action is not a substitute for judicial review of ordinary trial error,'33

5. Syllabus Point 4 of State ex rel. McMannis v. Mohn! states in part that a “habeas corpus
proceeding is not a substitute for a writ of error in that ordinary trial error not involving
constitutional violations will not be reviewed.”

6. “Habeas corpus proceedings are civil proceedings. The post-conviction habeas corpus
procedure provided for by Chapter 85, Acts of the Legislature, Regular Session, 1967, is expressly
stated therein to be ‘civil in character and shall under no circumstances be regarded as criminal
proceedings or a criminal case.’"'°° The burden is on Petitioner to prove his claims by a
preponderance of the evidence.

7, According to the Rules Governing Post-Conviction Habeas Corpus Proceedings in West
Virginia, courts are required to conduct an initial evaluation of habeas petitioners before
appointing counsel or requiring an answer from the respondent.!36 Further, the court may refuse
the petition if it is satisfied that petitioner is entitled to no relief after the court reviews the petition,

documentary evidence, the record of the underlying conviction, as well as the record of any other

prior petitions. !57
8. Petitioner has been “convicted of a crime and incarcerated under sentence of
imprisonment therefore” within the meaning of West Virginia Code § 53-4A-1(a). Venue lies in

Kanawha County pursuant to Rule 3(a) of the Rules Governing Post-Conviction Habeas Corpus

 

133 Syl, Pt. 4, State ex rel. McMannis v. Mohn, 163 W. Va. 129, 254 S.E.2d 805 (1979); Syl. Pt. 4, State ex ref
Kitchen v. Painter, 226 W. Va. 278, 700 S.E.2d 489 (2010).

134163 W. Va. 129, 254 S.E.2d 805 (1979).
"35 State ex rel. Harrison v. Coiner, 154 W. Va. 467, 476, 176 S.E.2d677, 682 (1970).

36 W Va. R. Hab. Corpus, Rule 4(b).
BTW, Va. Code § 53-4A-3(a).

22
Proceedings in West Virginia because Petitioner was convicted and sentenced in the Circuit Court
of Kanawha County.

9, The Supreme Court of Appeals of West Virginia has stated that “[ojur post-conviction
habeas corpus statute .. . clearly contemplates that a person who has been convicted of a crime is
ordinarily entitled, as a matter of right, to only one post-conviction habeas corpus proceeding,”!38
The initial habeas corpus hearing is res judicata as to all matters raised and all matters known or
which with reasonable diligence could have been known. Therefore, only ineffective assistance
of habeas counsel, newly discovered evidence, or a change in law favorable to the applicant and
which may be applied retroactively can be considered in any subsequent habeas petition,'4°

10. A petitioner is entitled to careful consideration of his claims.’ Such consideration is
mandated in order to assure that no violation of Petitioner’s due process rights could have escaped
the attention of either the trial court or the State Supreme Court. Circuit courts denying or granting
relief in a habeas corpus case are statutorily required to make specific findings of fact and
conclusions of Jaw relating to each contention advanced by a petitioner and to state the grounds
upon which the matter was determined. The State Supreme Court has held that where the petitioner
fails to provide adequate factual support for his allegations and makes nothing more than mere
blanket assertions without the appropriate factual basis, the claims must be denied.!42

11. Pursuant to West Virginia Code § 53-4A-7, the court shall enter an order denying relief

if based on the petition, affidavits, exhibits, records, and other documentary evidence, the

 

158 Syl. Pt, 1, Gibson v. Dale, 173 W. Va. 681, 319 S.E.2d 806 (1984).
89 Syl. pt. 4, Losh v. McKenzie, 166 W. Va. 762, 277 S.E.2d 606 (1981); Call v, McKenzie, 159 W. Va. 195, 220

S.E.2d 665 (1975).

148 Id
41 State ex rel. Markley v. Coleman, 215 W. Va. 729, 601 S.E.2d 49 (2004),

142 Id
23
petitioner fails to meet a probable cause standard, or if the grounds in the petition have previously
been adjudicated or waived.

12. Findings of fact made by a trial court in a habeas proceeding “will not be set aside or
reversed by [the State Supreme Court] unless such findings are clearly wrong.”!® A circuit court’s
final order and disposition are reviewed under the abuse of discretion standard and conclusions of
law are reviewed de novo. A circuit court’s entry of summary judgment is reviewed de novo.4

13. Petitioner is asserting ineffective assistance of counsel. As is repeatedly noted in cases
dealing with ineffective assistance of counsel, the test deriving from Strickland/Miller is that
counsel will be found constitutionally ineffective if: “(1) Counsel’s performance was deficient
under an objective standard of reasonableness: and (2) there is a reasonable probability that but for
counsel’s unprofessional errors the result of the proceedings would have been different.7!45

14. In 1995, the Miller Court adopted the United States Supteme Court’s Strickland test
for evaluating the effectiveness of counsel necessary to conform to a defendant's constitutional
tight to counsel.'“° In Syllabus Point 5, the Miller Court held that:

In West Virginia courts, claims of ineffective assistance of counsel are to be
governed by the two-pronged test established in Strickland vy. Washington: (1)
Counsel’s performance was deficient under an objective standard of
reasonableness; and (2) there is a reasonable probability that but for counsel’s

unprofessional errors the result of the proceedings would have been different.

Syl. Pt. 5, State v. Miller, 194 W. Va. 3, 459 S.E.2d 114 (1995). The Miller Court also

noted that:

[C]ourts must apply an objective standard and determine whether, in light of all the
circumstances, the identified acts or omissions were outside the broad range of
professionally competent assistance while at the same time refraining from
engaging in hindsight or second-guessing of trial counsel’s Strategic decisions.

 

18 sfugnano v. Painter, 212 W.Va. 831, 833, 575 S.E.2d 590, 592 (2002).

144 Td. at Syl. Pt. 2.
“4S Syl. Pt. 5, State v. Miller, 194 W. Va. 3, 459 S.E.2d 114 (1995).

146 Ia
24
Thus, a reviewing court asks whether a reasonable lawyer would have acted, under
the circumstances, as defense counsel acted in the case at issue.

id. at Syl. Pt. 6, Justice Cleckley, writing for the majority, also quoted Strickland to show that
courts ““must indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance ... .’”!4” The Supreme Court has also held that “fujniess claims
of ineffective assistance of counsel have substantial merit, this Court, historically, has taken a

negative view toward the assertion of frivolous claims.”!*8

15. “Failure to meet the burden of proof imposed by either part of the Strickland/Miller test

is fatal to a habeas Petitioner's claim.”!4?
16, The Strickland standard is not easily satisfied.!*°
17. In Miller, the Court outlined the challenge faced by a Petitioner claiming ineffective
assistance, noting that judicial review of a defense counsel’s performance “must be highly
deferential” and explaining that there is a strong presumption that “counsel’s performance was
reasonable and adequate.”!*! Moreover, the Miller Court held that there is a “wide range” of
performance which qualifies as constitutionally-adequate assistance of counsel, stating that
A defendant seeking to rebut th{e] strong presumption of effectiveness bears a difficult
burden because constitutionally acceptable performance is not defined narrowly and
encompasses a ‘wide range.’ The test of ineffectiveness has little or nothing to do with
what the best lawyers would have done. Nor is the test even what most good lawyers

would have done. We only ask whether a reasonable lawyer would have acted, under
the circumstances, as defense counsel acted in the case at issue.

 

14? Td at 15, 459 S.E.2d at 126, quoting Strickland, 466 U.S. at 689.

'@ State ex rel. Daniel v. Legursky, 195 W. Va. 314, 319, 465 S.E.2d 416, 421 (1995).

” State ex rel. Vernatter v. Warden, W. Virginia Penitentiary, 207 W. Va. 11, 528 S.E. 2d 207 (1999).

'® See Miller, 194 W. Va. at 16 (“the cases in which a defendant may prevail on the ground of ineffective assistance
of counsel are few and far between.”); State ex rel. Daniel v. Legursky, 195 W. Va. 314, 319, 465 S.E. 2d 416, 421
(1995) (ineffective assistance claims are “rarely” granted and only when a claim has “‘substantial merit”); see also,
Whiting v. Burt, 395 F.3d 602, 617 (6th Cir. 2005) (“Petitioners claiming ineffective assistance of counsel under

Strickland have a heavy burden of proof”).
St Miller, 194 W.Va. at 16, 459 S.E.2d at 127.

25
Id., see also, Vernatter (“there is a ‘strong presumption that counsel’s conduct falls within the wide
range of reasonable professional assistance . . .””) (quoting Strickland) (citations omitted),

18. A petitioner claiming ineffective assistance must identify the specific “acts or
omissions” of his counsel believed to be “outside the broad range of professionally competent
assistance,””!>

19. The reviewing Court is then tasked with determining, “in light of all the circumstances”
but without “engaging in hindsight,” if that conduct was so objectively unreasonable as to be
constitutionally inadequate. !3

20. Identifying a mere mistake by defense counsel is not enough.!** As the Miller Court
noted, “with [the] luxury of time and the opportunity to focus resources on specific facts of a made
record, [habeas counsel] inevitably will identify shortcomings in the performance of prior
counsel;” however, the Court continued, “perfection is not the standard for ineffective assistance
of counsel.”!*5

21. Even if defense counsel’s conduct is deemed objectively unreasonable, and therefore
satisfies the first Strickland prong, that conduct does not constitute ineffective assistance unless
Petitioner can also establish that the deficient conduct had such a significant impact that there is a
“reasonable probability that, but for counsel’s unprofessional errors, the result of the proceedings

would have been different.”'*° As the Supreme Court explained in Strickland, “[ajn error by

 

2 See Miller, 194 W. Va: at 17, 459 S.E.2d at 128; State ex rel. Myers v. Painter, 213 W. Va. 32, 35, 576 SE.2d
277, 280 (2002)(“The first prong of [the Strickland] test requires that a Petitioner identify the acts or omissions of
counsel that are alleged not to have been the result of reasonable professional judgment)(internal quotation marks
omitted). .

13 Miller, 194 W. Va, at 17, 459 S.E.2d at 128.
‘4 See Edwards v, United States, 256 F.2d 707, 708 (D.C. Cir, 1958)(‘“Mere improvident strategy, bad tactics
mistake, carelessness or inexperience do not . . . amount to ineffective assistance of counsel, unless taken as a whole
the tria] was a ‘mockery of justice’’).

53 Miller, 194 W. Va. at 17, 459 S.E.2d at 128.

158 Syl. Pt. 5, Miller, supra.

26
counsel, even if professionally unreasonable, does not warrant setting aside the judgment of a
criminal proceeding if the error had no effect on the judgment.”!57 Thus, Satisfying Strickland’s
“prejudice prong” requires a showing that counsel’s deficient performance was serious and
impactful enough to “deprive the defendant of a fair trial, a trial whose result is reliable,°”!58

22, There is no precise formula, applicable in all cases, which can be applied to determine
if the constitutionally inadequate conduct in question so significantly degraded the reliability of
the trial such that the prejudice prong is satisfied.!¥° But there is no question that the burden of
demonstrating prejudice lies with Petitioner, !©

23. The West Virginia Supreme Court has noted that the standard for review of the
performance of counsel in habeas matters is based upon Strickland/Miller. That standard requires
that but for the alleged errors, the result in Petitioner’s action would have been different, not could
have been different, !®!

24. In cases involving a criminal conviction based upon a guilty plea, the prejudice
requirement of the two-part test established by Strickland and Miller demands that a habeas
Petitioner show that there is a reasonable probability that, but for counsel's errors, he would not

have pleaded guilty and would have insisted on going to trial.!®

In many guilty plea cases, the "prejudice" inquiry will closely resemble the
inquiry engaged in by courts reviewing ineffective-assistance challenges to
convictions obtained through a trial. For example, where the alleged error of
counsel is a failure to investigate or discover potentially exculpatory evidence, the
determination whether the error "prejudiced" the defendant by causing him to plead

 

157 Strickland, 466 U.S. at 691.
1 State ex rel. Strogen y. Trent, 196 W. Va. 148 at n. 4, 469 S.E.2d 7, 12 (1996)(quoting StricKarid, 466 U.S, at

687), see also Myers, 213 W. Va. at 36, 576 S.E.2d at 281 (2002)(“The second ot “prejudice” requirement of the
Strickland | Miller test looks to whether counsel's deficient performance adversely affected the outcome in a given

case”).
'59 See Legursky, 195 W. Va. at 325, 465 8.E.2d at 427 (“Assessments of prejudice are necessarily fact-intensive

determinations peculiar to the circumstances of each case”).

18 Swrickland, 466 U.S. at 693, Legursky, 195 W. Va. at 319, 465 S.E.2¢ at 421.

18! See, Brannon v. Pszcotkowski, 2018 WL 4909886, No. 17-0629 (W. Va. Oct. 10, 2018).

'®? Syl. Pt. 6, State ex rel. Vernatter v. Warden, W. Virginia Penitentiary, 207 W. Va. 11, 528 S.E.2d 207 (1999),

27
guilty rather than go to trial will depend on the likelihood that discovery of the
evidence would have led counsel to change his recommendation as to the plea. This
assessment, in turn, will depend in large part on a prediction whether the evidence
likely would have changed the outcome of a trial. Similarly, where the alleged error
of counsel is a failure to advise the defendant of a potential affirmative defense to
the crime charged, the resolution of the "prejudice" inquiry will depend largely on
whether the affirmative defense likely would have succeeded at trial.

Hill v. Lockhart, 474 US 52 at 56-60 (1985).

Before a guilty plea will be set aside based on the fact that the defendant was
incompetently advised, it must be shown that (1) counsel did act incompetently; (2)
the incompetency must relate to a matter which would have substantially affected
the fact-finding process if the case had proceeded to trial; (3) the guilty plea must

have been motivated by this error.

Syl. Pt. 3, State v. Sims, 162 W. Va. 212, 248 S.E.2d 834 (1978).

25. In examining effective assistance of counsel in a guilty plea situation, Petitioner bears

the burden of demonstrating that his counsel’s performance was deficient and must also prove that

the outcome of the proceedings would have differed had he gone to trial. A defendant must

demonstrate that the deficient advice had a negative impact on the outcome of the proceedings. He

must show that but for counsel’s errors he would have insisted on going to trial and that the

outcome of the proceedings would have been more favorable than the plea.!

26. In analyzing habeas petitions based upon guilty pleas, the West Virginia Supreme Court

has stated that:

We agree with the habeas court's finding that the record during the proceedings below was
sufficient to establish that the trial counsel's performance was not ineffective regarding
Petitioner's competence, readiness, and voluntariness in entering into the plea
agreement. In Call v. McKenzie, we observed that "[t]he most common issues in [hjabeas
corpus cases are whether there were, indeed, knowing and intelligent waivers, whether
there were facts outside the record which improperly caused the defendant to enter his plea,
and whether defendant's counsel was indeed competent." We found that these issues "can
all be finally resolved in the careful taking of the original plea" and outlined certain
inquiries that should be made prior to the acceptance of a plea. Where a plea bargain has
been entered into, "the trial court should spread the terms of the bargain upon the record
and interrogate the defendant concerning whether he understands the rights he is waiving

 

183 Jerry Rv. Ballard, 2014 WL 2723895, No. 13-1090, at **3-6 (W. Va. June 16, 2014).

28
by pleading guilty and whether there is any pressure upon him to plead guilty other than
the consideration admitted on the record." Additionally,

[a] trial court should spread upon the record the defendant's
education, whether he consulted with friends or relatives about his
plea, any history of mental illness or drug use, the extent he
consulted with counsel, and all other relevant matters which wil]
demonstrate to an appellate court or a trial court proceeding in
[h]abeas corpus that the defendant's plea was knowingly and
intelligently made with due regard to the intelligent waiver of known

rights,
Jones v. Terry, 2018 WL 1719521, No. 17-0093 (W. Va. Apr. 9, 2018). (Citations omitted).

27. Petitioner’s claims are refuted by the careful taking of the original plea,

28. Despite Petitioner’s claims, the indictment was not defective. Trial counsel was not
ineffective in failing to challenge the indictment.

29. Petitioner states that the indictment count which charged robbery in the first degree was
defective. First, Petitioner notes that no specific date is alleged, only the __ day of September.
Petitioner also states that the indictment is unintelligible and lacks the verbs necessary to charge
any offense.

30. This Court FINDS that this contention was waived by not being argued on direct
appeal. This is an issue which could have been, but was not, raised on direct appeal. Therefore, the
presumption is that it has been waived. The West Virginia Supreme Court has held that

Under the provisions of Chapter 53, Article 4A, Code of West Virginia, 1931, as

amended, commonly known as "Post-Conviction Habeas Corpus," there is a

rebuttable presumption that Petitioner intelligently and knowingly waived any

contention or ground in fact or law relied on in support of his petition for habeas
corpus which he could have advanced on direct appeal but which he failed to so

advance.
Syl. Pt. 1, Ford v. Coiner, 156 W. Va. 362, 196 S.E.2d 91 (1972).

31. Since Petitioner filed a direct appeal without including this contention, the contention

is waived and may not be addressed in this proceeding, Additionally, Petitioner specifically waived

29
the issue of ineffective assistance of appellate counsel. However, in careful consideration of
Petitioner’s claims, this Court has examined the contention and finds that it affords Petitioner no
relief either as a standalone claim or as a component of ineffective assistance of counsel.

32. There is no legal requirement that a specific date be alleged in the indictment when

time is not of the essence of the offense.

33. “No indictment or other accusation shall be quashed or deemed invalid. . . for omitting
to state, or stating imperfectly, the time at which the offense was committed, when time is not of

the essence of the offense . . . .”'“ Petitioner does not assert that time was of the essence in this

offense. The lack of a specific date does not invalidate this indictment.

34. In considering the validity of the robbery count as a whole, the West Virginia Supreme

Court has pronounced:

Generally, the sufficiency of an indictment is reviewed de nove.
An indictment need only meet minimal constitutional standards, and the
sufficiency of an indictment is determined by practical rather than technical
considerations.” Syllabus Point 2, State v. Miller, 197 W.Va. 588, 476 S.E.2d 535
(1996). This Court has held that, "An indictment for a statutory offense is sufficient
if, in charging the offense, it substantially follows the language of the Statute, fully
informs the accused of the particular offense with which he is charged and enables
the court to determine the statute on which the charge is based." Syllabus Point
3, State v. Halil, 172 W.Va. 138, 304 S.E.2d 43 (1983). In this case,
the indictment substantially followed the language of the statutes under which the
appellant was charged. Thus, the appellant was informed of the nature of the
offenses he allegedly committed, the statutes he allegedly violated, and the manner
in which he allegedly violated said statutes.

State v. David D. W., 214 W. Va. 167, 172-173, 588 S.E.2d 156, (2003).
35. Petitioner was charged—as clearly detailed in the indictment—with a violation of W.
Va. Code 61-2-12(a). That section states, in part, that any person who commits robbery or

attempted robbery by violence to the person by striking or beating is guilty of robbery of the first

 

16 W. Va, Code § 62-2-10 (1923).
30
degree for which punishment is not less than ten years’ incarceration. Notably, actual larceny of
goods is not required. An attempted first-degree robbery and a completed first-degree robbery are
punished equally.

36. Robbery is not defined in the statute. Robbery was defined at common law as the
felonious taking of money or goods of value from another or in his presence, against his will, by
force or by putting him in fear.!° The robbery denounced in this section is the common-law crime,
accepted in West Virginia as a felonious taking of money or goods of value from the person of
another or in his presence, against his will, by force or putting in fear.!5

37, The indictment in this case stated that before the indictment was filed, Petitioner did
unlawfully and feloniously commit violence by striking and beating the victim and did steal, take,
and carry away money and property of the victim in Kanawha County. That indictment
substantially follows the language of the statute. Reviewing the indictment by practical rather than
technical considerations, it is apparent that the indictment informs Petitioner of the crime with
which he was charged and the statute he was accused of violating, and thus would have enabled
him to mount a defense and was likewise sufficient to protect him against being placed twice in
jeopardy for the same offense.

38. The indictment was not defective. Therefore, no objectively proficient practitioner
would have challenged the indictment. Had the indictment been challenged, this Court would have
dismissed any objection. Petitioner does not demonstrate as a stand-alone ground that the

indictment was defective. Equally, Petitioner satisfies neither prong of Strickland/Miller in

 

165 State ex rel. Vandal v. Adams, 145 W. Va. 566, 115 S.E.2d 489 (overruled on other grounds by State v, Manns,

174 W. Va. 793, 329 S.E.2d 865, (1985)).
16 Young v. Boles, 343 F.2d 136, (4th Cir. 1965).

31
attempting to demonstrate that counsel was ineffective in this particular. This contention affords
Petitioner no relief.

39. Petitioner received precisely the sentence for which he bargained. Any claim that his
sentence was excessive or severer than expected is simply not based on the evidence.

40. Importantly, the claim that Petitioner received an excessive sentence was addressed and
dismissed by the Supreme Court of Appeals of West Virginia in the memorandum decision which
affirmed Petitioner’s sentence on direct appeal.!°’ The decision noted that despite Petitioner's
“dissatisfaction” with the sentence he received, the facts and circumstances of the case
demonstrated that Petitioner’s sentence did not shock the conscience of the Court nor was it
objectively disproportionate. The Court compared the sentence to the legislative purpose of the
punishment, and also to punishment with other jurisdictions and other sentences within this
State.'®* The Court particularly noted that, “[iJn this case, petitioner and his co-defendants forcibly
broke into an apartment to rob the victim of money and heroin. During the commission of the
robbery, Petitioner struck the victim in the head with a large rock. Further, Petitioner agreed to his
sentence as a part of his plea agreement.”!®?

41, As the West Virginia Supreme Court has already determined that Petitioner’s sentence
was not excessive nor disproportionate, that contention may not be readdressed in this proceeding,
as it is barred by the law of the case doctrine. “The law of the case doctrine ‘ generally prohibits

reconsideration of issues which have been decided in a prior appeal in the same case, provided that

 

187 State v. Griffin, 2017 WL 2492799, No. 16-0594 (June 9, 2017).
168 1 at *45-8,
1 I at *6,

32
there has been no materials changes [sic] in the facts since the prior appeal, such issues may not
be relitigated in the trial court or re-examined in a second appeal.’”!”°

42. This contention has been definitively decided against Petitioner in the direct appeal and
may not be readdressed. Moreover, Petitioner agreed to the sentence of sixty years. Moreover, this
Court was the sentencing Court and will note that it decided Petitioner’s motion to reduce sentence
not only on the ground that it was untimely, but also because Petitioner had presented nothing that
persuaded the Court to reduce sentence. This contention affords Petitioner no relief.

43. This Court rejects Petitioner’s contention that his plea was involuntary both because he
“felt” coerced into pleading guilty and because counsel failed to ensure he knew the rights he was
waiving. This contention is utterly belied by the written documents Petitioner executed at the time
of his plea and his testimony at the plea hearing, both of which were proffered under oath. The
careful taking of the original plea belies these claims. Moreover, a claim that the plea was
involuntary could have been, but was not, pursued on direct appeal. Therefore, that issue been
waived for the purpose of this proceeding. Nonetheless, this Court has examined that claim.

44, Petitioner executed a written plea of guilty in which he acknowledged the rights he had
attendant to a trial and was waiving by pleading guilty. He acknowledged that he would be
sentenced to sixty years’ incarceration. Petitioner completed a rights waived by guilty plea form,
which indicated that Petitioner knew he had and was waiving, among others, the right to plead not
guilty or stand silent; the right to a jury trial; the right to remain silent or to testify; the right to
compel witnesses in his defense and present evidence; the right to cross-examine the State’s
witnesses; the right to counsel; the right to appeal trial error; the right to proof beyond a reasonable

doubt and a unanimous jury verdict; and the right to suppress evidence. Petitioner was 24 years

 

"9 State ex rel. Frazier & Oxley, L.C. v. Cummings, 214 W. Va. 802, 808, 591 S.E.2d 728, 734 (2003) (quoting 5
Am.Jur.2d Appellate Review § 605 at 300 (1995)).

33
old and had completed 11 years of education at the time of his guilty plea. Petitioner Stated he
knew the elements of robbery and had discussed every fact and circumstance of the case with his
attorney. Petitioner knew the decision to plead guilty was his and his alone. He again, in writing,
acknowledged the rights he had and was waiving.

45, At the plea hearing, Petitioner acknowledged his understanding of the plea agreement
and his understanding that he would be sentenced to sixty years. Petitioner was placed under oath
and completed the documents referenced immediately above. Petitioner said his lawyer was
prepared to try the case and had discussed the evidence and possible defenses, He was satisfied
with his attorney. Counsel had discussed with him his constitutional rights in the guilty plea form
and the written plea. Petitioner stated explicitly that he had no questions about his rights.

46. Petitioner understood the penalty was the same whether he pleaded guilty or went to
trial. He knew that a jury trial required proof beyond a reasonable doubt. Petitioner agreed with
his attorney that there were strategic advantages for pleading guilty. Petitioner had authorized his
attorney to negotiate toward a plea agreement and he was satisfied with the plea, including the
sixty-year sentence. Petitioner could read and write English and had nearly completed high school.
He was not under the influence of drugs or alcohol when he pleaded.

47. The Court invited Petitioner to ask questions about anything in the paperwork.
Petitioner recited, at length, his understanding of the rights he was waiving by pleading guilty.
Petitioner indicated that he understood that he was waiving important constitutional rights.!7!
Petitioner had no questions about his rights, the consequences of the plea, or the sentence, !72

We agree with the habeas court's finding that the record during the
proceedings below was sufficient to establish that the trial counsel's performance

was not ineffective regarding Petitioner's competence, readiness, and voluntariness
in entering into the plea agreement. In Call v. McKenzie, we observed that "[t]he

 

171 See, Plea Hearing Transcript at 23-26.
172 Id. at 28,

34
most common issues in [h]Jabeas corpus cases are whether there were, indeed,
knowing and intelligent waivers, whether there were facts outside the record which
improperly caused the defendant to enter his plea, and whether defendant's counsel
was indeed competent." We found that these issues "can all be finally resolved in
the careful taking of the original plea" and outlined certain inquiries that should be
made prior to the acceptance of a pléa. Where a plea bargain has been entered into,
"the trial court should spread the terms of the bargain upon the record and
interrogate the defendant concerning whether he understands the rights he is
waiving by pleading guilty and whether there is any pressure upon him to plead
guilty other than the consideration admitted on the record." Additionally,

{a] trial court should spread upon the record the defendant's
education, whether he consulted with friends or relatives about his
plea, any history of mental illness or drug use, the extent he
consulted with counsel, and all other relevant matters which will
demonstrate to an appellate court or a trial court proceeding in

{hjabeas corpus that the defendant's plea was knowingly and
intelligently made with due regard to the intelligent waiver of known

rights,
Jones v. Terry, 2018 WL 1719521, No. 17-0093 (W. Va. Apr. 9, 2018). (Citations omitted),

48. Petitioner’s claims are utterly belied by the careful taking of the original plea. The plea
was knowing, voluntary, and intelligent. The contention of an involuntary, unknowing, coerced
plea entered into by an individual who did not understand his rights is completely refuted by the
plea paperwork and the plea transcript. This contention affords Petitioner no relief. Moreover, the
testimony at the omnibus hearing was that trial counsel “recommended” the binding plea to his
client, but was prepared to go to trial if Petitioner rejected the plea. Although Petitioner testified
he “felt” he had no choice but to plead, he has proffered nothing in the way of objective evidence
to buttress that contention. Petitioner’s plea was voluntary, knowing and intelligent.

49. This Court rejects Petitioner’s claim that trial counsel was ineffective.

50. Petitioner asserts that trial counsel was ineffective for failing to move the Court to

reconsider Petitioner’s sentence. Rule 35 of the West Virginia Rules of Criminal Procedyre

35
provides that one may move the sentencing Court to reduce sentence. Trial counsel did not make
a motion to reduce sentence.

51. It would have been inappropriate for counsel to move to reduce Petitioner’s sentence.
The plea in this matter was a binding plea under Rule 11 of the Rules of Criminal Procedure. A
binding plea differs from other plea bargains in that the parties (the State and the Defendant) agree
that a certain sentence will be imposed. If the Court accepts the binding plea agreement, the Court
has no option other than to sentence the Defendant as provided for in the binding plea.

52. This plea was binding under the West Virginia Rules of Criminal Procedure. Pursuant
to Rule 11, certain types of plea agreements exist by which the parties agree that a specific sentence
is the appropriate disposition in the case. Here, Petitioner’s plea was such an agreement, Petitioner
would plead guilty to first-degree robbery and receive a determinate sentence of sixty years. Under
this type of agreement, the Court may either accept or reject the entire plea agreement, but it may
not accept the plea and impose a different sentence than the parties agreed to.'73

53. In this case, defense counsel filing a Rule 35 motion to reduce the sentence or appealing
the sentence would have been futile and a breach of the plea agreement. Plea agreements are
contracts and each side is entitled to specific performance of that contract. “[W]hen a defendant
enters into a valid plea agreement with the State that is accepted by the trial court, an enforceable
‘right’ inures to both the State and the defendant not to have the terms of the plea agreement
breached by either party.”!”4

54. The State was entitled to specific performance of the plea agreement, which
encompassed Petitioner agreeing to the plea and the Court imposing a specific sentence. Trial

counsel was not ineffective for failing to move to reduce sentence as this would breach the plea

 

3 State ex rel. Forbes v. Kaufman, 185 W. Va. 72, 404 S.E.2d 763 (1991.)
14 State v. Myers, 204 W. Va. 449 at 459, 513 S.E.2d 676 at 686 (1998).

36
agreement and the Court could not have agreed to reduce the sentence without itself breaching the
plea. This contention affords Petitioner no relief. Moreover, Petitioner has failed to produce any
evidence whatsoever that this Court would have reduced his sentence under any circumstance.
Further, Petitioner’s sentence was already upheld by the West Virginia Supreme Court on appeal.

55. Petitioner complains that counsel was ineffective for failing to appeal. This contention
is not well-grounded. An appeal was taken, by counsel, in Petitioner’s case, as described
thoroughly above. This contention affords Petitioner no relief. Moreover, as noted above,
Petitioner specifically waived any issue with appellate counsel.

56. As was already determined, the indictment in this matter was not defective and
therefore counsel was not ineffective for- failing to challenge the indictment. This contention
affords Petitioner no relief.

57. The Petition claims that better communication, or at least more frequent
communication, would have resulted in Petitioner better understanding the rights he was waiving.
The plea colloquy demonstrates that Petitioner, under oath, repeatedly stated that he understood
all the rights he had and the consequences of waiving those rights. Therefore, since Petitioner knew
his rights and the consequences of the waiver as amply demonstrated by his repeated assertions
under oath at the plea hearing, no further communication was necessary regarding his rights.

58. Moreover, both the plea colloquy and the associated plea documents equally
demonstrate that Petitioner knew and understood that he was agreeing to receive a sentence of
sixty years. Moreover, no additional communication with Petitioner would have resulted in a better
plea offer from the State, or at any rate, Petitioner has failed to prove this claim.

59. It is apparent from the record that the State’s plea offer to first-degree robbery was

predicated upon the violent and abhorrent circumstances of this case. Petitioner and his co-

37
defendants plotted to rob and harm the victim. They went to an apartment where the victim was
alone. Petitioner hit the victim in the head with a rock. The victim, in fear for his life, attempted to
escape and fell to his death. Petitioner might have been convicted of felony murder and received
life in prison, had he proceeded to trial.

60. The State’s rationale for the plea offer and the recommendation of sixty years was
because Petitioner went into the apartment, struck the victim, robbed him, and was responsible,
with his co-defendants, for the victim’s death. The State made the offer, which Petitioner chose to
accept. Had Petitioner’s counsel made a counter offer, there is no indication of record the State
would have accepted it.

61. Petitioner also claims that counsel failed to review potentially exculpatory evidence
and that such failure “could” have led to a different result. Apparently, this exculpatory evidence
was the much-discussed surveillance video which shows Petitioner and his co-defendant enterin g
the apartment where the crime occurred and leaving. The video is time-stamped. Petitioner never
testified that he would not have pleaded guilty to robbery had counsel reviewed the video and
discussed it with him. The video in question exculpated Petitioner of murder, according to defense
counsel’s theory. Defense counsel believed he reviewed the video, although his recollection was
not specific. He did, however, before the plea, discuss the video with his co-counsel and knew
what the -video portrayed before he recommended the plea to his client. The video was not
exculpatory as to the robbery. Additionally, the evidence in this matter as to robbery was
overwhelming against Petitioner. That evidence consisted of video surveillance showing Petitioner
entering and leaving the apartment where the victim was robbed, leaving his watch behind,

inculpatory statements by his co-defendants, and his own confession.

38
62. In sum, Petitioner confessed, was secn on video, and was implicated by each of his co-
defendants. There was no exculpatory evidence which counsel failed to investigate and which
would have affected the result in this proceeding.

63. The Supreme Court of Appeals of West Virginia has noted that the standard for review
of the performance of counsel in habeas matters is based upon Strickland/Miller. That standard
requires that but for the alleged errors, the result in Petitioner’s action would have been different
not could have been different. '75

64. The burden lies upon Petitioner to prove his claims with evidence and not engage in
mere speculation. It appears, at least in regard to the claim of ineffective assistance of counsel, that
Petitioner has engaged in a mere recitation of claims without sufficient evidentiary foundation,
thereby rendering those claims subject to a summary dismissal.

65. The evidence of record demonstrates that no error of a constitutional dimension
occurred in the underlying criminal proceeding in which Petitioner entered into a knowing,
voluntary, and intelligent guilty plea represented by effective counsel.

DECISION

Therefore, based upon a thorough and complete review of the complete contents of the
criminal case file in this matter, in consideration of the testimony at the omnibus evidentiary
hearing, and considering the arguments of counsel for Petitioner and the Warden both at the
hearing and in written submissions, it is ORDERED that the Amended Petition for Writ of Habeas
Corpus be DENIED. It is further ORDERED that said civil action be DISMISSED and
STRICKEN from the docket of this Court. The Court notes the exceptions and objections of

Petitioner. It is further ORDERED that the Clerk of the Circuit Court of Kanawha County send

 

"5 See, Brannon v. Pszcolkowski, 2018 WL 4909886, No. 17-0629 (W. Va. Oct. 10, 2018).
39
certified copies of this Final Order to counsel of record. Counsel will not be appointed
automatically for the purpose of appealing this Final Order. If Petitioner Wishes to have counsel
appointed for the purpose of appeal, he must file a motion with the Court requesting the

appointment of counsel. Further, Petitioner is notified that the notice of appeal must be filed within

thirty days of the entry of this order.

ENTERED this [ST day of July 2019

   
  
  
  

 

 

Louis HY Ble
STATE OF WE at

Sete.

. | CATHY S e548 ot: eae

Prepared by: Wen eres

 

    

Laura Young

: i ss 4 » 5 v4 Ff ty
Assistant Prosecuting Attorney a

301 Virginia St., E.
Charleston, WV 25301
WV Bar ID# 4173

40